The opinion of the Court was delivered, by
Bermudez, C. J.
This is an application for a mcundamus to coerce the decision of a cause ou its merits.
The complaint is that, though the case was tried, argued and submitted two years ago and though the district judge has been often requested and has frequently promised to pass upon the same, no decision has, afe yet, been rendered and that the delay thus occasioned amounts to a refusal to determine the controversy, and that this is a denial of justice.
The relator avers that although the facts involved may be numerous and complicated, yet the questions of law presented are few and simple; that the parties have, with a view to assist the judge in his examination and determination of the matters presented, in the year 1883 and in the beginning of 1884, submitted elaborate printed briefs containing references to the most important portions of the testimony.
He urges that he is seventy-seven years of age and fears that death will overtake him, before the cause is decided, if the future may be judged of by the past; that his death may seriously affect the vigorous prosecution of the cause and that he believes that it is important to his interests that the same be promptly decided.
The district judge, in elaborate return, represents the case as one of great complication and difficulty, requiring unusual consideration for determination. He says that the suit was brought in 1874, that it passed from one court to another, by operation of law; that the accounts involved were referred for investigation and report to experts and to an umpire; that the parties litigant disagreed; that the record is immense and that the whole responsibility of determining the-issues *611presented rests on Mm; that the cause was not actually submitted until November, 1884, since when he has diligently applied himself to the examination and study of the accounts, testimony and reports in the case; that there are grave and important legal propositions involved which counsel for plaintiff did not discuss and in which they have, in no manner, aided the court by reference to authorities; that he has used every effort and made every endeavor to reach a prompt decision in the cause; that he was in the active preparation of his opinion in the case; and, without stating now within what time specifically the cause is to be decided, respondent informs this Court that a decision will be rendered before the close of the present term, which means July 3d, next.
Tiie district judge charges that the statement in relator’s petition, that the delay operates a denial of justice is malicious, false and untrue and that whatever delay is incident to a prompt decision of this cause, results from the plaintiff’s action.
The case is strongly presented by both the relator and the respondent; but there can be no doubt that, under the law and under the showing of the district judge, the complaint is not without just foundation.
The right of this Court, in a proper case, to issue the writ cannot be questioned.
The Code of Practice is explicit to the effect, that the writ issues when the judges of inferior courts are guilty of a denial of justice, “ or of unreasonable delay in pronouncing judgment on causes before them.” C. P. 838,
Up to recently it was not so easy to determine what the Code meant by u unreasonable delay, but the last legislature appears to have construed it to signify thirty days. V. Act 72, p. 94 of ! 884.
Whatever be the standpoint from which, either article C. P. 838 or the Act of 1884 or both, be considered, it is clear that the district judge has had more than ample time to investigate the case and to render a conscientious judgment in it.
Prom the return made, it appears that the cause was submitted at least in November, 1884, if not before, that is, upwards of five months, or a period exceeding four times the delay within which the act of 1884 designs cases to be determined.
It is apparent that, had this cause been tried and argued before and submitted to a special jury two years ago, when the oral argument in it was closed, it would, long ago, have been disposed of.
*612The relator has presented a clear bona fide case in point of fact, in which it appears that tho respondent has failed to comply with a duty unequivocally imposed upon him by law.
Under the circumstances, we are loft no discretion and must allow the relief sought.
It is, therefore, ordered and decreed, that the alternative mandamus issued be made peremptory and that the respondent be commanded to decide the cause, described in the petition without further delay.